DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
the prediction model is trained using historical information and historical instances of curtailment, wherein the historical information comprises historical weather forecasts;
wherein the forecasted likelihood of curtailment for the at least one wind turbine is based at least in part on a state of a transmission grid configured to receive energy from the wind turbine and wherein the historical instances of curtailment include curtailment events caused by congestion in the transmission grid.
It is noted that Applicant’s Specification teaches that the claimed “historical weather forecasts” corresponds to a plurality of weather related parameters such as those found in Figures 1 and 4.
Claims 4-6 are considered allowable based at least upon their dependence upon claim 1.
For claim 8, the prior art fails to teach:
the prediction model is trained using historical information and historical instances of curtailment, wherein the historical information comprises historical weather forecasts;
wherein the forecasted likelihood of curtailment for the at least one wind turbine is based at least in part on a state of a transmission grid configured to receive energy from the wind turbine and wherein the historical instances of curtailment include curtailment events caused by congestion in the transmission grid.
It is noted that Applicant’s Specification teaches that the claimed “historical weather forecasts” corresponds to a plurality of weather related parameters such as those found in Figures 1 and 4.
Claims 11-13 are considered allowable based at least upon their dependence upon claim 8.
For claim 15, the prior art fails to teach:
the prediction model is trained using historical information and historical instances of curtailment, wherein the historical information comprises historical weather forecasts;
wherein the forecasted likelihood of curtailment for the at least one wind turbine is based at least in part on a state of a transmission grid configured to receive energy from the wind turbine and wherein the historical instances of curtailment include curtailment events caused by congestion in the transmission grid.
It is noted that Applicant’s Specification teaches that the claimed “historical weather forecasts” corresponds to a plurality of weather related parameters such as those found in Figures 1 and 4.
Claims 18-20 are considered allowable based at least upon their dependence upon claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Duchesne (NPL: “Machine Learning of Real-time Power Systems Reliability Management Response”) does not qualify as prior art but teaches preventative wind curtailment via machine learning techniques for reliability assessment which depends upon the probability of contingency and the weather.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL C PUENTES/Primary Examiner, Art Unit 2123